
	
		II
		110th CONGRESS
		1st Session
		S. 1303
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2007
			Mr. Inhofe (for himself,
			 Mr. Isakson, and
			 Mr. Vitter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  enhance the security of wastewater treatment works.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Wastewater Treatment Works
			 Security Act of 2007.
		2.Wastewater
			 treatment works securityTitle
			 II of the Federal Water Pollution Control
			 Act (33 U.S.C. 1281 et seq.) is amended by adding at the end the
			 following:
			
				222.Wastewater
				treatment works security
					(a)DefinitionsIn
				this section:
						(1)Disruption of
				service eventThe term disruption of service event
				means a natural disaster or event, or a terrorist attack or other intentional
				act, that—
							(A)substantially
				disrupts the ability of a treatment works to provide safe and reliable—
								(i)conveyance and
				treatment of wastewater;
								(ii)disposal of
				effluent; or
								(iii)storage of any
				potentially hazardous chemical used to treat wastewater;
								(B)damages critical
				infrastructure associated with a treatment works;
							(C)has a substantial
				adverse effect on the environment as a result of harm caused to a treatment
				works; or
							(D)otherwise poses a
				significant threat to public health or safety as a result of harm caused to a
				treatment works.
							(2)Emergency
				response plan
							(A)In
				generalThe term emergency response plan means a
				plan or set of plans developed by or in cooperation with a treatment works that
				may include the procedures the treatment works will use when a disruption of
				service event occurs, including procedures for ensuring continued service and
				protection of the public health and environment.
							(B)InclusionsThe
				term emergency response plan includes a plan or set of plans that
				may describe, for a case in which a disruption of service event occurs—
								(i)the means by
				which a publicly owned treatment works will provide information regarding risks
				to—
									(I)the media;
									(II)municipal
				emergency personnel;
									(III)health
				officials;
									(IV)the general
				public;
									(V)Federal and State
				environmental authorities; and
									(VI)other
				potentially impacted water utilities;
									(ii)the means by
				which a publicly owned treatment works will limit contamination of public water
				supplies, including temporary treatment and other mitigation measures;
								(iii)the means by
				which a publicly owned treatment works will address contaminants entering the
				treatment works or its collection system, including any contaminants added by
				emergency response personnel in responding to a natural disaster or terrorist
				event;
								(iv)the means by
				which a publicly owned treatment works will secure backup generation if a loss
				of power accompanies the disruption of service event; or
								(v)any additional
				means of collecting or treating wastewater.
								(C)Certain other
				plansThe term emergency response plan may
				include—
								(i)an emergency
				response plan conducted in accordance with a Federal statute that addresses
				each element identified under subparagraphs (A) and (B); and
								(ii)an emergency
				response plan in existence on the date of enactment of this section that is
				modified to include each element identified under subparagraphs (A) and
				(B).
								(3)Site security
				planThe term site security plan means a plan to
				implement, to the maximum extent practicable, changes at a treatment works
				based on information in a vulnerability assessment to address risks posed by a
				disruption of service event.
						(4)Vulnerability
				assessment
							(A)In
				generalThe term vulnerability assessment means an
				assessment of the vulnerability of a treatment works to a disruption of service
				event.
							(B)InclusionsThe
				term vulnerability assessment may include—
								(i)a
				characterization of the treatment works, including, with respect to the
				treatment works—
									(I)mission and
				objective;
									(II)customer
				base;
									(III)the facilities
				that comprise the treatment works, including—
										(aa)the collection
				system;
										(bb)the pumping
				station;
										(cc)the power
				supply;
										(dd)electronic and
				computer systems; and
										(ee)chemical
				containers;
										(IV)processes;
				and
									(V)assets for
				achieving treatment works objectives;
									(ii)an
				identification and prioritization of adverse consequences to avoid at the
				treatment works, including—
									(I)substantial
				disruptions of service;
									(II)economic
				impacts;
									(III)loss of life;
				and
									(IV)negative health
				consequences for staff at the treatment works;
									(iii)an
				identification of adverse consequences to the public health and safety and the
				environment and natural resources;
								(iv)a determination
				of critical assets of the treatment works that may be subject to a disruption
				of service event, including—
									(I)pumping
				stations;
									(II)power
				sources;
									(III)electronic and
				computer systems; and
									(IV)disinfection
				processes;
									(v)an assessment
				of—
									(I)the qualitative
				probability of a disruption of service event; and
									(II)whether the
				disruption of service event is the result of a natural or an intentional
				occurrence;
									(vi)an evaluation of
				existing countermeasures relating to the treatment works; and
								(vii)an analysis of
				current risk relating to the treatment works and the development of a
				prioritized plan for risk reduction at the treatment works.
								(b)Grants for
				Vulnerability Assessments and Security EnhancementsThe
				Administrator may provide grants to any State, municipality, intermunicipal or
				interstate agency, or privately owned utility that principally treats municipal
				wastewater—
						(1)to conduct a
				vulnerability assessment of a publicly owned treatment works;
						(2)to implement
				security enhancements described in subsection (c)(1) to reduce vulnerabilities
				identified in a vulnerability assessment;
						(3)for the
				development, expansion, or upgrading of an emergency response plan and site
				security plan; and
						(4)for the voluntary
				creation by a State or network of treatment works of, or voluntary
				participation by a treatment works in, a mutual aid and emergency network
				preparedness agreement developed in accordance with the National Incident
				Management System established pursuant to presidential directive number 5 of
				the Department of Homeland Security.
						(c)Grants for
				Security Enhancements
						(1)Security
				enhancementsOn certification by a State, municipality,
				intermunicipal or interstate agency, or privately owned utility that
				principally treats municipal wastewater that a vulnerability assessment has
				been completed for a treatment works, and that the security enhancement for
				which assistance is sought is for the purpose of reducing vulnerabilities of
				the treatment works identified in the vulnerability assessment, the
				Administrator may provide grants under this subsection to the State,
				municipality, intermunicipal or interstate agency, or privately owned
				utility.
						(2)Uses of grant
				fundsThe eligible uses for grant funds provided under paragraph
				(1) may include—
							(A)the purchase and
				installation of equipment for materials and activities relating to access
				control, intrusion prevention and delay, and detection of intruders and
				hazardous or dangerous substances, including—
								(i)barriers,
				fencing, and gates;
								(ii)security
				lighting and cameras;
								(iii)metal grates,
				wire mesh, and outfall entry barriers;
								(iv)securing of
				manhole covers and fill and vent pipes;
								(v)installation and
				rekeying of doors and locks; and
								(vi)smoke, chemical,
				and explosive mixture detection systems;
								(B)the conduct of an
				activity to improve the security for electronic, computer, or other automated
				systems and remote security systems, including—
								(i)controlling
				access to those systems;
								(ii)intrusion
				detection and prevention; and
								(iii)system
				backup;
								(C)participation in
				a training program, and the purchase of training manuals and guidance material,
				relating to security; and
							(D)the conduct of
				security screening of employees or contractor support services.
							(3)Limitations
							(A)Use of
				fundsA grant provided under subsection (b) shall not be used
				for—
								(i)payment of
				personnel costs; or
								(ii)operation or
				maintenance of facilities, equipment, or systems.
								(B)Disclosure of
				vulnerability assessment
								(i)In
				generalExcept as provided in clause (ii), as a condition of
				applying for or receiving a grant under this subsection, the Administrator may
				not require an applicant to provide the Administrator with a copy of a
				vulnerability assessment.
								(ii)ExceptionTo
				ensure compliance with any applicable Federal grant requirement, the
				Administrator or a designee of the Administrator—
									(I)may request and
				view a copy of a vulnerability assessment associated with a grant under this
				section; but
									(II)shall not take
				possession or control of the copy.
									(C)Responsibility
				of administratorNot later than December 31, 2006, the
				Administrator, in consultation with appropriate Federal law enforcement and
				intelligence officials, shall incorporate into existing protocols for
				protection of sensitive information a method by which the Administrator will
				protect from unauthorized disclosure vulnerability assessment information
				viewed by the Administrator or a designee of the Administrator pursuant to
				subparagraph (B)(ii).
							(D)Penalties
								(i)In
				generalExcept as provided in clause (ii), any individual who
				views a vulnerability assessment, a reproduction of a vulnerability assessment,
				or any information derived from a vulnerability assessment, pursuant to
				subparagraph (B)(ii) and who knowingly or recklessly reveals the vulnerability
				assessment, reproduction, or information other than to the Administrator or an
				individual designated by the Administrator, or for use in an administrative or
				judicial proceeding to impose a penalty for failure to comply with this
				section, shall, on conviction—
									(I)be imprisoned for
				not more than 1 year or fined in accordance with chapter 227 of title 18,
				United States Code, as applicable to class A misdemeanors, or both; and
									(II)be removed from
				Federal office or employment.
									(ii)ExceptionNotwithstanding
				clause (i), a designee of the Administrator who is an officer or employee of
				the United States may discuss with any State or local government official the
				contents of a vulnerability assessment viewed under this paragraph.
								(E)Effect of
				paragraphNothing in this paragraph authorizes any person to
				withhold any information from Congress or any committee or subcommittee of
				Congress.
							(4)False
				certificationsAn applicant that knowingly submits to the
				Administrator a false certification or material statement under this subsection
				shall be subject to a criminal penalty under section 309(c)(4).
						(5)Exemption under
				foia and related lawsExcept for information in a certification
				under this subsection identifying the system for which the certification is
				submitted and the date of certification of the system, all information
				contained in a vulnerability assessment certified by an applicant or derived
				from a vulnerability assessment under this section shall be exempt from the
				disclosure requirements under—
							(A)section 552 of
				title 5, United States Code (commonly known as the Freedom of
				Information Act); and
							(B)any State or
				local law providing for public access to information.
							(d)Grant
				Amounts
						(1)Federal
				shareThe Federal share of the cost of an activity funded by a
				grant under subsection (b) shall not exceed 50 percent, as determined by the
				Administrator.
						(2)Maximum
				amountThe total amount of grants made under subsection (b) for
				any publicly owned treatment works shall not exceed $100,000, as determined by
				the Administrator.
						(e)Technical
				Assistance for Small Publicly Owned Treatment Works
						(1)Definition of
				small publicly owned treatment worksIn this subsection, the term
				small publicly owned treatment works means a publicly owned
				treatment works that services a population of fewer than 10,000
				individuals.
						(2)Security
				assessment and planning assistance
							(A)In
				generalThe Administrator, in coordination with the States, may
				provide technical guidance and assistance to small publicly owned treatment
				works for—
								(i)the conduct of a
				vulnerability assessment, emergency response plan, or site security plan;
				and
								(ii)the
				implementation of security enhancements to reduce vulnerabilities identified in
				a vulnerability assessment.
								(B)InclusionsTechnical
				guidance and assistance provided under subparagraph (A) may include technical
				assistance programs, training, and preliminary engineering evaluations.
							(3)Participation
				by nonprofit organizationsThe Administrator may provide grants
				to nonprofit organizations to assist in accomplishing the purposes of this
				subsection.
						(f)Refinement of
				Vulnerability Assessment Methodology for Publicly Owned Treatment
				Works
						(1)GrantsThe
				Administrator may provide to nonprofit organizations 1 or more grants to be
				used in improving vulnerability self-assessment methodologies and tools for
				publicly owned treatment works, including publicly owned treatment works that
				are part of a combined public wastewater treatment and water supply
				system.
						(2)Eligible
				activitiesA grant provided under this subsection may be
				used—
							(A)to develop and
				distribute vulnerability self-assessment methodology software upgrades;
							(B)to improve and
				enhance critical technical and user support functions;
							(C)to expand
				libraries of information addressing threats and countermeasures; and
							(D)to implement user
				training initiatives.
							(3)CostA
				service described in paragraph (2) that is funded by a grant under this
				subsection shall be provided at no cost to the recipients of the
				service.
						(g)Training
				Grants
						(1)In
				generalThe Administrator may provide grants to nonprofit
				organizations to be used in accordance with paragraph (2) to implement a
				comprehensive training program for treatment works or privately owned utilities
				that principally treat municipal wastewater.
						(2)Eligible
				activitiesA grant provided under paragraph (1) may be
				used—
							(A)to develop and
				implement a training program to assist treatment works in—
								(i)conducting
				vulnerability assessments using vulnerability self-assessment methodology
				software;
								(ii)developing
				emergency response plans; and
								(iii)identifying
				security enhancements, including operational adjustments and design practices;
				and
								(B)to develop and
				disseminate to treatment works information on best practices for emergency
				response plans and security enhancements, including operational adjustments and
				design practices.
							(3)CostTraining
				and technical assistance provided pursuant to a grant under paragraph (1) shall
				be provided at no cost to the recipients of the assistance.
						(h)Authorization
				of AppropriationsThere is authorized to be appropriated—
						(1)$200,000,000 for
				use in making grants under subsection (b), to remain available until
				expended;
						(2)$15,000,000 for
				use in providing assistance under subsections (e) and (g); and
						(3)to carry out
				subsection (f), $1,000,000 for each of fiscal years 2007 through
				2011.
						.
		3.Research and
			 review of collection systems and treatment worksTitle II of the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1281 et seq.) (as amended by section 2) is amended by adding at the
			 end the following:
			
				223.Research and
				review of collection systems and treatment works
					(a)Definition of
				Collection SystemIn this section, the term collection
				system means the underground network of sewers, including sanitary and
				storm water collection lines.
					(b)Research and
				ReviewThe Administrator, in consultation with appropriate
				Federal agencies, shall conduct research and a review, or enter into a contract
				or cooperative agreement for the conduct of research and a review, of—
						(1)means of
				providing alternative processes to convey, treat, and dispose of wastewater if
				a disruption of service event (as defined in section 222) occurs;
						(2)the means by
				which the collection system of a treatment works could—
							(A)be used to convey
				hazardous chemicals or substances (including explosive devices), including a
				comprehensive analysis of the types of hazardous chemicals, substances, and
				explosive devices that could be placed in the collection system; and
							(B)be secured in
				response to an intentional harmful act; and
							(3)methods for
				monitoring—
							(A)the collection
				system of a treatment works for hazardous chemicals or substances, including
				explosive devices; and
							(B)unauthorized
				entry into the collection system of a treatment works.
							(c)Authorization
				of AppropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000 for each of fiscal years 2007 through
				2011.
					.
		
